RENDERED: APRIL 30, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2019-CA-1250-ME

TIFFANY RABE                                                         APPELLANT


                    APPEAL FROM KENTON FAMILY COURT
v.               HONORABLE CHRISTOPHER J. MEHLING, JUDGE
                          ACTION NO. 13-CI-00856


MICHAEL ABNEY                                                          APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: This case comes to us after successive motions for

modification of child support and other conditions were denied by the Kenton

Family Court. Because we find that the brief filed by Ms. Rabe, through counsel,

falls far short of meeting the requirements clearly outlined by CR1 76.12(4), we are

inclined to strike the brief for Ms. Rabe. However, as this case involves care and



1
    Kentucky Rules of Civil Procedure.
support of minor children, we review for manifest injustice. Galloway v. Pruitt,

469 S.W.2d 556 (Ky. 1971). In so doing, we find no manifest injustice in the order

of the Kenton Family Court denying the relief requested, and therefore affirm.

                                       FACTS

             The parties to this action have two minor children in common. Since

2013, the parties have continued to litigate custody and support of said children,

who are now teenagers. The litigation is too lengthy and eventful to recount in

detail here, but it has been fraught with motions for contempt and multiple motions

for modification of custody, visitation, and child support.

             This appeal arises from the denial of a motion for modification filed

by Ms. Rabe in 2019. In appealing the family court’s July 17, 2019 order, Ms.

Rabe complains that the family court erred in imputing income to her in a 2018

modification order. Prior to 2017, Ms. Rabe was a licensed registered nurse who

earned $29.50 an hour. She was terminated from her position after her nursing

license was probated due to a substance abuse problem. At the time of the 2018

motion for modification she was making considerably less working either as a

server at a local restaurant or in freight operations for a logistics company. In its

2018 order, the family court imputed the nursing income to Ms. Rabe, finding that

she had failed to take the steps outlined by the licensing authority to regain her

license and such failure was voluntary.


                                          -2-
             On appeal, Ms. Rabe argues that the family court erred in imputing

the income she earned as a nurse. She argues that her separation from that career

was not voluntary and that the diminution in her income constituted a sufficient

change in income to warrant a modification of support.

                                      ANALYSIS

             As mentioned supra, the brief filed on Ms. Rabe’s behalf fails to

conform to the minimal requirements of CR 76.12(4) in that it contains not one

citation to the record. Rather than comport with the rules of appellate procedure,

counsel instead chose to cite only to the orders of the Kenton Family Court,

attaching them to the brief as items in the Appendix, rather than referring to the

record as certified by the Kenton Circuit Court Clerk. Such is not appropriate and

does not conform to the rules. Further, counsel makes no attempt to satisfy the

requirement of CR 76.12(4)(c)(v), which requires a preservation statement as to

each issue raised “which shall contain at the beginning of the argument a statement

with reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner.”

             Our options when an appellate advocate fails to abide by
             the rules are: (1) to ignore the deficiency and proceed
             with the review; (2) to strike the brief or its offending
             portions, CR 76.12(8)(a); or (3) to review the issues
             raised in the brief for manifest injustice only, Elwell v.
             Stone, 799 S.W.2d 46, 47 (Ky. App.1990).

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).

                                         -3-
             The rules of appellate procedure are not mere desires or supercilious

finery. Rather, they are meaningful, purposeful, and designed in furtherance of

justice. As Judge Glenn E. Acree observed in Hallis:

             Compliance with this rule permits a meaningful and
             efficient review by directing the reviewing court to the
             most important aspects of the appeal: what facts are
             important and where they can be found in the record;
             what legal reasoning supports the argument and where it
             can be found in jurisprudence; and where in the record
             the preceding court had an opportunity to correct its own
             error before the reviewing court considers the error itself.
             The parties, when acting pro se, or their attorneys who
             appear before us have typically spent considerable time,
             sometimes even years, creating and studying the record
             of their case. On the other hand, the record that arrives
             on the desk of the judges of the reviewing court is
             entirely unknown to them. To do justice, the reviewing
             court must become familiar with that record. To that
             end, appellate advocates must separate the chaff from the
             wheat and direct the court to those portions of the record
             which matter to their argument. When appellate
             advocates perform that role effectively, the quality of the
             opinion in their case is improved, Kentucky
             jurisprudence evolves more confidently, and the
             millstones of justice, while still grinding exceedingly
             fine, can grind a little faster.

Id. at 696-97.

             Because Ms. Rabe did not appeal from the September 4, 2018, order

imputing the nursing income to her and declaring that she was voluntarily

underemployed, there is no manifest injustice in denying relief in her attempt to

appeal the court’s July 17, 2019 order denying her motion to modify child support.



                                         -4-
We find Ms. Rabe had no basis for filing the successive motions which begat the

latter order. KRS2 403.213. “Filing of the notice of appeal within the time

prescribed by CR 73.02 is mandatory and jurisdictional. This court thus lacks the

requisite jurisdiction to entertain an appeal unless the notice is seasonably filed.”

Burchell v. Burchell, 684 S.W.2d 296, 299 (Ky. App. 1984) (citations omitted). In

other words, Ms. Rabe was without basis for filing the motion from which she now

appeals. She failed to appeal the only order for which there was an adequate basis

for issuance pursuant to KRS 403.213. Thus, there is no manifest injustice in the

family court’s denial of relief to Ms. Rabe.

                In the order properly before this Court, entered July 17, 2019, the

family court declined to modify the amount of support set in its September 4, 2018,

order. The family court held, in part, that a motion to modify child support is

governed by KRS 403.213 and there had not been a sufficient change in

circumstances to provide for modification. We agree. KRS 403.213(2) holds:

                Application which results in less than a fifteen percent
                (15%) change in the amount of support due per month
                shall be rebuttably presumed not to be a material change
                in circumstances. For the one (1) year period
                immediately following enactment of this statute, the
                presumption of material change shall be a twenty-five
                percent (25%) change in the amount of child support due
                rather than the fifteen percent (15%) stated above.



2
    Kentucky Revised Statutes.

                                            -5-
             Because Ms. Rabe did not appeal from the September 4, 2018, order,

there can be no manifest injustice in the imputation of nursing income in that order.

We find there has effectively been no change in circumstances whatsoever between

the September 4, 2018, order and the order appealed from on July 17, 2019. Thus,

no manifest injustice has occurred by the family court’s refusal to modify the

support amount as it properly applied the statute.

             A party seeking modification of child support must
             demonstrate “a material change in circumstances that is
             substantial and continuing.” KRS 403.213(1); Tilley v.
             Tilley, 947 S.W.2d 63, 65 (Ky. App. 1997). The burden
             of proof is on the party seeking the modification. See
             Combs v. Daugherty, 170 S.W.3d 424, 426 (Ky. App.
             2005). “Under KRS 403.213(2), a change in
             circumstances is rebuttably presumed to be substantial if
             application of the child-support guidelines (KRS
             403.212) to the new circumstances would result in a
             change in the amount of child support of 15% or more.”
             Snow v. Snow, 24 S.W.3d 668, 672 (Ky. App. 2000). If a
             material change in circumstances that is substantial and
             continuing occurs, the family court then must consider
             child support “anew.” Giacalone v. Giacalone, 876
             S.W.2d 616, 620 (Ky. App. 1994).

Wilson v. Inglis, 554 S.W.3d 377, 382 (Ky. App. 2018).

             Ms. Rabe also complains that the family court was biased against her

chosen paramour and improperly took judicial notice of his involvement with the

justice system. However, yet again, this is not a new order. As clearly stated in

the July 17, 2019, order, the family court had previously ordered on March 21,

2017, that the paramour not be in contact with the minor children of Ms. Rabe and

                                         -6-
Mr. Abney as the paramour had a “significant record which includes alcohol

intoxication, assault, domestic violence directed at women and children and

pleading guilty to a DVO.” Again, Ms. Rabe should have appealed the March 21,

2017, order, if she felt aggrieved by it, and we find no manifest injustice in the

order properly before this Court.

             Finding no manifest injustice in the Kenton Family Court’s order, we

affirm.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Michael W. Bouldin                        Holly A. Daugherty
 Covington, Kentucky                       Erlanger, Kentucky




                                          -7-